DETAILED ACTION
This is a first Office action on the merits to the application filed 07/15/2021. Claims 1-30 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/05/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11, 13-15, 17, 25-30 are rejected under 35 U.S.C. (102(a)(2) as being anticipated by Shreevastav et al. (US 2021/0297216), hereinafter “Shreevastav”


Regarding claim 1 and 25, Shreevastav teaches:
A method of wireless communication performed by a transmitting entity (TE) (Fig. 9: Radio/Location Node(s) transmitting PRSs to target cell devices), the method comprising: 
determining, based on environment information about an environment in which a user equipment (UE) that is receiving positioning reference signals (PRSs) using a first bandwidth (BW) is operating (See Fig. 4, [0073-0077], Fig. 19, [0191-0196]: UE receives a first PRS from location node or radio node (Fig 4, Step 400; Fig. 19, Step 1902), configured by the node (equates to transmitting entity). UE determines characteristics of the received PRS (Step 410; Step 1904), by performing measurements that may ascertain the quality of the received PRS; equating to detecting/determining environmental condition(s) about the environment in which the UE is operating/located. UE continues provides feedback (Step 410; Step 1906) (equates to environment information), a second (feedback) PRS, to the node, of the measured quality (including environment information) of the first PRS.), a second BW to be used by the UE for receiving PRSs (See Fig. 4 Step 420, [0075-0077]; Fig. 19, Step 1908, [0193-0196]: UE receives a third PRS message from the node comprising a new PRS configuration, based on the feedback PRS from the UE, and different than the first PRS. This new PRS configuration may comprise of adjusting the PRS bandwidth. (0120-0121): Shreevasta teaches that the new PRS configuration may include increasing the PRS configuration in a cell (e.g. increase PRS bandwidth, etc.) [0120], and/or decrease PRS configuration in a cell (e.g. reduction of bandwidth, etc.) [0121]. This equates to a new PRS configuration comprising of a second BW that is based on UE feedback (environment information), and is different than first BW.); and 
transmitting PRSs using the second BW to be used by the UE for receiving PRSs  (See Fig. 2, [0061-0067]: At Step 250, the node provides the 3rd PRS message (same as Step 1908 above). This instructs the UE of the new PRS configuration. Step 260 [0067], the node transmits additional PRS based on the 3rd PRS configuration to the UE. Fig. 2 illustrates the method for positioning signal configuration, with similar detail as Fig.4 and Fig. 19.)

Particularly for claim 25, Shreevastav teaches:
A transmitting entity (TE), comprising: 
a memory (See Fig. 12, 1230 HW for node: 1290-2 Non-transitory storage); 
at least one transceiver (included in 1280 Processing circuitry); and at least one processor  (1280 processing circuitry) communicatively coupled to the memory and the at least one transceiver, 

Regarding claim 14 and 29, Shreevastrav teaches:
A method of wireless communication performed by a user equipment (UE) (Fig. 9: Radio/Location Node(s) transmitting PRSs to target cell devices), the method comprising: 
determining environment information about an environment in which the UE is operating using a first bandwidth (BW) for receiving positioning reference signals (PRSs) (See Fig. 4, [0073-0077], Fig. 19, [0191-0196]: UE receives a first PRS from location node or radio node (Fig 4, Step 400; Fig. 19, Step 1902), configured by the node (equates to transmitting entity). UE determines characteristics of the received PRS (Step 410; Step 1904), by performing measurements that may ascertain the quality of the received PRS; equating to detecting/determining environmental condition(s) about the environment in which the UE is operating/located. UE continues provides feedback (Step 410; Step 1906) (equates to environment information), a second (feedback) PRS, to the node, of the measured quality (including environment information) of the first PRS.); 
determining, based on the environment information, a second BW to be used by the UE for receiving PRSs (See Fig. 4 Step 420, [0075-0077]; Fig. 19, Step 1908, [0193-0196]: UE receives a third PRS message from the node comprising a new PRS configuration, based on the feedback PRS from the UE, and different than the first PRS. This new PRS configuration may comprise of adjusting the PRS bandwidth. (0120-0121): Shreevasta teaches that the new PRS configuration may include increasing the PRS configuration in a cell (e.g. increase PRS bandwidth, etc.) [0120], and/or decrease PRS configuration in a cell (e.g. reduction of bandwidth, etc.) [0121]. This equates to a new PRS configuration comprising of a second BW that is based on UE feedback (environment information), and is different than first BW.); and 
using the second BW for receiving PRSs (See Fig. 2, [0061-0067]: At Step 250, the node provides the 3rd PRS message (same as Step 1908 above). This instructs the UE of the new PRS configuration. Step 260 [0067], the node transmits additional PRS based on the 3rd PRS configuration to the UE. Fig. 2 illustrates the method for positioning signal configuration, with similar detail as Fig.4 and Fig. 19.).

Particularly for claim 29, Shreevastrav teaches:
A user equipment (UE), comprising: 
a memory (Fig. 11, 1115 Memory); 
at least one transceiver (1105 Input/Output Interface); and 
at least one processor (1101 Processor) communicatively coupled (1102 Bus) to the memory and the at least one transceiver, the at least one processor configured to

Regarding claims 2 and 26, Shreevastav teaches:
The method of claim 1, wherein determining the second BW to be used by the UE for receiving PRSs comprises receiving the environment information about the environment in which the UE is operating (Fig 4, Step 410: UE provides network node the characteristics of the receipt of the first PRS [0074] in a feedback 2nd PRS message, comprising of one or more measurements that may ascertain the quality (e.g. signal strength, noise,  estimates of ToA of one or more PRSs, etc.) of the received first PRS message. Fig. 19, Step 1903, [0192]), and determining the second BW to be used by the UE for receiving PRSs based on the environment information (Fig. 4, Step 420, [0075]: UE receives a 3rd PRS configuration from the network node, that is based on the feedback PRS, and is different than the first PRS message. The 3rd PRS configuration is a new PRS configuration that may include increasing the PRS configuration in a cell (e.g. increase PRS bandwidth, etc.) [0120], and/or decrease PRS configuration in a cell (e.g. reduction of bandwidth, etc.) [0121].) 

Regarding claim 3, Shreevastav teaches:
The method of claim 2, wherein the environment information is received from the UE, from another UE, from a base station, from a core network entity, or from an intelligent traffic system (ITS) (Fig. 4, [0074-0075]; Fig. 19 [0192]: Step 410 (Step 1904) The UE performs measurements of the first PRS transmitted by the first radio node, and provides network node the feedback measurement (environment information), where the first radio node may be location node or a base station. (see Fig. 9, radio and location nodes.).)  

Regarding claim 4, Shreevastav teaches:
the environment information is received in response to a request for the environment information. (See Fig. 20, [0197]: The network node receives a request to assign a PRS configuration to a specific UE.)

Regarding claim 6, Shreevastav teaches:
instructing the UE to use the second BW for receiving PRSs (See Fig. 4 [0075]; Fig. 19 [0194]: Step 420 (Step 1908) the UE receives the message comprising a new PRS configuration, comprising of increasing or decreasing the PRS configuration in a cell [0120-0121]).

Regarding claim 7, Shreevastav teaches:
determining the second BW to be used by the UE for receiving PRSs comprises determining a modification to be made to the first BW (Fig. 4, [0074]: Step 410 – The UE provides a 2nd PRS message (feedback, environment information) determined based on the characteristics, or upon significant change in the characteristics [0074]), and wherein instructing the UE to use the second BW for receiving PRSs comprises instructing the UE to make the modification to the first BW (See Fig. 4 [0075]; Fig. 19 [0194]: Step 420 (Step 1908) the UE receives the message comprising a new PRS configuration, comprising of increasing or decreasing the PRS configuration in a cell [0120-0121]). .

Regarding claim 8, Shreevastav teaches:
receiving the environment information comprises receiving information indicating that: 
all PRSs received by the UE are line-of-sight (LOS) signals; ([0121]: Environment information determined by the UE, for example RSSI which would be higher for UEs that are line-of-sight LOS than those that are attenuated as non-line-of-sight NLOS, when the quality characteristic of the cell is above a threshold for N2 of UEs, then a decrease PRS configuration determined.) 
Examiner’s Note: Examiner interprets this claim 8 as having five limitations, of which one may be selected, where the first limitation is “the UE has…signals;” , and the fifth limitation is “a number of possible reflecting objects….used by the UE for receiving PRSs.”

Regarding claim 9, Shreevastav teaches:
receiving the environment information comprises receiving information indicating that: 
not all PRSs received by the UE are line-of-sight (LOS) signals ([0120]: Environment information determined by the UE, for example RSSI which would be lower for UEs that are non-line-of-sight NLOS than those that are not attenuated as line-of-sight LOS, when the quality characteristic of the cell is below a threshold for N2 of UEs, then a decrease PRS configuration determined.); 
Examiner’s Note: Examiner interprets this claim 9 as having five limitations, of which one may be selected, where the first limitation is “the UE has…signals;”, and the fifth limitation is “a number of possible reflecting objects….wider than the first BW.”

Regarding claims 11 and 28, Shreevastrav teaches:
determining the second BW to be used by the UE for receiving PRSs comprises receiving, from the UE, an indication of the second BW to be used by the UE for receiving PRSs (See Fig. 4 [0075-0076]; Fig. 19 [0194]: Step 420 (Step 1908) the UE receives the message comprising a new PRS configuration (3rd PRS message comprising of new PRS configuration) and determining the second BW to be used by the UE for receiving PRSs based on the indication (See Fig. 4 [0075-0076]; Fig. 19 [0194]: Step 420 (Step 1908) the UE receives the message comprising a new PRS configuration (3rd PRS message comprising of new PRS configuration), comprising of increasing or decreasing the PRS configuration in a cell [0120-0121]. This new configuration is received, and UE (Step 430) performs a measurement on the received PRS based on the third PRS configuration [0076]).


Regarding claims 13 and 17, Shreevastrav teaches:
the TE comprises a base station (Fig. 4, [0074-0075]; Fig. 19 [0192]: Step 410 (Step 1904) The UE performs measurements of the first PRS transmitted by the first radio node, and provides network node the feedback measurement (environment information), where the first radio node may be location node or a base station. (see Fig. 9, radio and location nodes.).)

Regarding claims 15 and 30, Shreevastrav teaches:
determining the second BW to be used by the UE for receiving PRSs comprises: 
sending, to a transmitting entity (TE), the environment information (See Fig. 4, [0074]:UE determines characteristics of the received PRS (Step 410; Step 1904), by performing measurements that may ascertain the quality of the received PRS; equating to detecting/determining environmental condition(s) about the environment in which the UE is operating/located. UE continues provides feedback (Step 410; Step 1906) (equates to environment information), a second (feedback) PRS, to the node, of the measured quality (including environment information) of the first PRS.); and 
receiving, from the TE, an indication of the second BW to be used for by the UE for receiving PRSs (See Fig. 4 Step 420, [0075-0077]; Fig. 19, Step 1908, [0193-0196]: UE receives a third PRS message from the node comprising a new PRS configuration, based on the feedback PRS from the UE, and different than the first PRS. This new PRS configuration may comprise of adjusting the PRS bandwidth.).

Regarding claim 27, Shreevastrav teaches:
at least one processor is further configured to instruct the UE to use the second BW for receiving PRSs (See Fig. 4 [0075]; Fig. 19 [0194]: Step 420 (Step 1908) the UE receives the message comprising a new PRS configuration, comprising of increasing or decreasing the PRS configuration in a cell [0120-0121]).

Regarding claim 30, Shreevastrav teaches:
to determine the second BW to be used by the UE for receiving PRSs, the at least one processor is configured to: send, via the at least one transceiver, to a transmitting entity (TE), the environment information (See Fig. 4, [0074]:UE determines characteristics of the received PRS (Step 410; Step 1904), by performing measurements that may ascertain the quality of the received PRS; equating to detecting/determining environmental condition(s) about the environment in which the UE is operating/located. UE continues provides feedback (Step 410; Step 1906) (equates to environment information), a second (feedback) PRS, to the node, of the measured quality (including environment information) of the first PRS.); and receive, via the at least one transceiver, from the TE, an indication of the second BW to be used by the UE for receiving PRSs (See Fig. 4 Step 420, [0075-0077]; Fig. 19, Step 1908, [0193-0196]: UE receives a third PRS message from the node comprising a new PRS configuration, based on the feedback PRS from the UE, and different than the first PRS. This new PRS configuration may comprise of adjusting the PRS bandwidth.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 18 are rejected under 35 U.S.C 103 as being unpatentable over Shreevastav et al. (US 2021/0297216), hereinafter “Shreevastav”, in view of Wang et al. (US 10736113), hereinafter “Wang”.

Regarding claim 5, Shreevastav does not teach:
receiving the environment information comprises receiving information indicating: 
a number of multipath transmissions received by the UE; 
reception of at least one non-line-of-sight (NLOS) signal by the UE; 
reception of no NLOS signals by the UE; 
a presence of another UE in a vicinity of the UE; 
an absence of another UE in the vicinity of the UE; 
that a number of possible reflecting objects in the vicinity of the UE is greater than or less than a threshold number; 
that no PRS received by the UE is an NLOS signal; 
that at least one PRS received by the UE is an NLOS signal; 
that a PRS source is a line-of-sight (LOS) or non-line-of-sight (NLOS) source; 
that multiple PRS sources exist or that a single PRS source exists; 
that multiple reflectors are or are not detected in the vicinity of the UE; 
that other UEs are or are not in the vicinity of the UE; or 
various combinations thereof.
However, Wang, in a similar field of configuring PRS resources from single and multiple PRS sources in a wireless network, teaches:
receiving the environment information comprises receiving information indicating:
that multiple PRS sources exist (See Fig. 6 [0053]: Multiple base stations 105-c, 105-d each generate PRS messages 620, 630, and transmit PRS messages 625, 635 for the UE to receive. UE 115-b processes the multiple PRS messages from the sources, indicating that multiple PRS sources were sampled (or processed) (640) and used to determine positioning parameters (645), that are eventually used to complete the positioning process (655) internally, or optionally transmitted (as environment information) to the base station to use (660). See Fig. 18, Steps 1820 and 1830, base station receives first and second feedback measurement from UE, where second feedback measurement is associated with one or more other DL channel signals received at the UE.[0132]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Shreevastva in order to provide multiple sources for PRS messages, so that additional signals for the UE to measure can contribute significant measurements for a PRS configuration change, improving the effectiveness of the feedback messages to the base station.   

Regarding claim 18, Shreevastav does not teach:
receiving the environment information comprises receiving information indicating: 
a number of multipath transmissions received by the UE; 
reception of at least one non-line-of-sight (NLOS) signal by the UE; 
reception of no NLOS signals by the UE; 
a presence of another UE in a vicinity of the UE; 
an absence of another UE in the vicinity of the UE; or
various combinations thereof.
However, Wang, in a similar field of configuring PRS resources from single and multiple PRS sources in a wireless network, teaches:
a presence of another UE in the vicinity of the UE (See Fig. 6 [0053]: UEs configured for narrowband operation may receive from multiple base stations (105-c, 105-d) that each generate PRS messages 620, 630, and transmit PRS messages 625, 635, narrowband transmissions within a wideband system bandwidth or in a guard band or standalone deployment.  UE, at block 640, may sample and process signals, that indicate PRS transmissions for UEs not configured for narrowband operation, indicating presence of other UEs in the vicinity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Wang into the method of Shreevastva in order to provide multiple sources for PRS messages, so that additional signals for the UE to measure can contribute significant measurements for a PRS configuration change, improving the effectiveness of the feedback messages to the base station.   


Claims 10, 12 and 16 are rejected under 35 U.S.C 103 as being unpatentable over Shreevastav et al. (US 2021/0297216), hereinafter “Shreevastav”, in view of Fischer et al. (US 2014/0171097), hereinafter “Fischer”.

Regarding claim 10, Shreevastav does not teach:
determining the second BW to be used by the UE for receiving PRSs comprises: 
selecting the second BW to be used by the UE for receiving PRSs from a predefined set of BWs; 
calculating the second BW to be used by the UE for receiving PRSs by increasing or decreasing the first BW by a number; or 
calculating the second BW to be used by the UE for receiving PRSs by increasing or decreasing the first BW by a percentage value.
However, Fischer, in a similar field of determining PRS configurations for a location-identification process, teaches:
selecting the second BW to be used by the UE for receiving PRSs from a predefined set of BWs (Fischer [0147]: Table 1, in column PRS bandwidth, identifies preset bandwidths to be used: 1.4, 3, 5, 10, 15 and 20 MHz bandwidths, as described in 3GPP specification 36.355 section 6.5.1.2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fischer into the method of Shreevastrav in order to implement a well known standard and specification to the adjustment of PRS bandwidth, so that multiple devices from multiple vendors can interoperate without degradation of performance. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claims 12 and 16, Shreevastav does not teach:
receiving an indication of the second BW to be used for by the UE for receiving PRSs comprises receiving: 
an indication of a selection of the second BW to be used by the UE for receiving PRSs from a predefined set of BWs; 
an indication to calculate the second BW to be used by the UE for receiving PRSs by increasing or decreasing the first BW by a number; or 
an indication to calculate the second BW to be used by the UE for receiving PRSs by increasing or decreasing the first BW by a percentage value.
However, Fischer, in a similar field of determining PRS configurations for a location-identification process, teaches:
an indication of a selection of the second BW to be used by the UE for receiving PRSs from a predefined set of BWs (Fischer [0147]: Table 1, in column PRS bandwidth, identifies preset bandwidths to be used: 1.4, 3, 5, 10, 15 and 20 MHz bandwidths, as described in 3GPP specification 36.355 section 6.5.1.2.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Fischer into the method of Shreevastrav in order to implement a well known standard and specification to the adjustment of PRS bandwidth, so that multiple devices from multiple vendors can interoperate without degradation of performance. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Claims 19-24 are rejected under 35 U.S.C 103 as being unpatentable over Shreevastav et al. (US 2021/0297216), hereinafter “Shreevastav”, in view of Karajalainen et al. (WO 2021/228406), hereinafter “Karajalainen”.

Regarding claim 19, Shreevastrav does not teach:
determining and sending steps are performed in response to a trigger.
However, Karajalainen in a similar field of updating PRS message based on UE location updates, teaches: 
determining and sending steps are performed in response to a trigger (See Fig. 3A, [0035-0037]: In dynamic updating of on-demand PRS transmission, the UE may receive continuous positioning configuration from a location server that may be related to periodic reporting configuration or event-based reporting configuration (in other words, trigger based by period/schedule or event/external)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Karajalainen into the method of Shreevastrav in order to  implement PRS configuration change only when necessary, such as periodic basis or by notice of significant change, so as to avoid unnecessary PRS configuration updates on UE setting, therefore improve a utilization of resource.


Regarding claim 20, Shreevastrav does not teach:
the trigger is generated internally by the UE.
However, Karajalainen in a similar field of updating PRS message based on UE location updates, teaches: 
the trigger is generated internally by the UE (See Fig. 3A, [0035-0037]: In dynamic updating of on-demand PRS transmission, the UE may receive continuous positioning configuration from a location server that may be related to periodic reporting configuration or event-based reporting configuration (in other words, trigger internally or by event/external)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Karajalainen into the method of Shreevastrav in order to  implement PRS configuration change only when necessary, such as periodic basis or by notice of significant change, so as to avoid unnecessary PRS configuration updates on UE setting, therefore improve a utilization of resource.

Regarding claim 21, Shreevastrav does not teach:
the trigger comprises detection that a confidence level has satisfied or no longer satisfies a confidence level threshold.
However, Karajalainen in a similar field of updating PRS message based on UE location updates, teaches:
the trigger comprises detection that a confidence level has satisfied or no longer satisfies a confidence level threshold. (See Fig. 3A, [0035-0037]: In dynamic updating of on-demand PRS transmission, the UE may receive continuous positioning configuration from a location server that may be related to periodic reporting configuration where the periodicity is subject to a threshold such as an aperiodic request.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Karajalainen into the method of Shreevastrav in order to  implement PRS configuration change only when necessary, such as periodic basis or by notice of significant change, so as to avoid unnecessary PRS configuration updates on UE setting, therefore improve a utilization of resource.

Regarding claim 22, Shreevastrav does not teach:
the trigger is a periodic trigger or an aperiodic trigger.
However, Karajalainen in a similar field of updating PRS message based on UE location updates, teaches: 
the trigger is a periodic trigger (See Fig. 3A, [0035-0037]: In dynamic updating of on-demand PRS transmission, the UE may receive continuous positioning configuration from a location server that may be related to periodic reporting configuration or event-based reporting configuration (in other words, trigger periodic internally or by event/external)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Karajalainen into the method of Shreevastrav in order to implement PRS configuration change only when necessary, such as periodic basis or by notice of significant change, so as to avoid unnecessary PRS configuration updates on UE setting, therefore improve a utilization of resource.

Regarding claim 23, Shreevastrav does not teach:
the trigger is an external trigger received by the UE.
However, Karajalainen in a similar field of updating PRS message based on UE location updates, teaches: 
the trigger is an external trigger received by the UE. (See Fig. 3A, [0035-0037]: In dynamic updating of on-demand PRS transmission, the UE may receive continuous positioning configuration from a location server that may be related to periodic reporting configuration or event-based reporting configuration (in other words, trigger periodic internally or by event/external)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Karajalainen into the method of Shreevastrav in order to implement PRS configuration change only when necessary, such as periodic basis or by notice of significant change, so as to avoid unnecessary PRS configuration updates on UE setting, therefore improve a utilization of resource.

Regarding claim 24, Shreevastrav does not teach:
the trigger is a request from a core network entity.
However, Karajalainen in a similar field of updating PRS message based on UE location updates, teaches: 
the trigger is a request from a core network entity. (See Fig. 3A, [0035-0037]: In dynamic updating of on-demand PRS transmission, the UE may receive continuous positioning configuration from a location server, which equates to core network entity.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Karajalainen into the method of Shreevastrav in order to implement PRS configuration change only when necessary, such as periodic basis or by notice of significant change, so as to avoid unnecessary PRS configuration updates on UE setting, therefore improve a utilization of resource



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461